828 F.2d 19
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James HEATH, Harold Lancy, Harold Keith, Johnny Edwards,Kenneth Thompson, Edward Ackerson, Michael R. Blum, HerbertHayes, David F. Burke, Gary W. J. Bevins, Bailey JeromeHayes, Gene H. Gregg, Pre-trial detainees, and Inmates ofHamilton County Jail, Plaintiffs-Appellants,v.Robert A. WOOD, Allen E. Paul, Robert F. Reckman, asCommissioners of Hamilton County and Paul J.Fricker as Sheriff of Hamilton County,Defendants-Appellees.
No. 85-3905
United States Court of Appeals, Sixth Circuit.
September 3, 1987.

ORDER
Before CORNELIA G. KENNEDY and MILBURN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.


1
On December 4, 1986 we remanded this action to the district court for clarification of its order of September 25, 1985, in light of the instructions given in our order.


2
Upon remand and further consideration of the matter the district court entered an order on April 3, 1987 clarifying its intent and setting forth the specific relief to be afforded.


3
Subsequently this court was advised by counsel for the appellants that the district court's order was acceptable to them as a total resolution of the issues raised in the case, and that it saw no need for this court to consider the matter further.


4
Upon consideration of the foregoing, and noting that nothing has been presented to us which would conflict with the conclusion that no controversy exists and the case is therefore moot, it is ??


5
ORDERED that the appeal be, and it hereby is, dismissed.